ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                   )
                                              )
L&M Electric & Plumbing, LLC                  )      ASBCA No. 59889
                                              )
Under Contract No. N00189-11-C-Zl 14          )

APPEARANCE FOR THE APPELLANT:                        Donald C. Holmes, Esq.
                                                      Paxton Law Group, LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Ronald J. Borro, Esq.
                                                      Navy Chief Trial Attorney
                                                     Robyn L. Hamady, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 21 October 2015




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59889, Appeal ofL&M Electric &
Plumbing, LLC, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREYD. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals